Case 2:19-cv-11540-VAR-RSW ECF No. 6-2 filed 08/13/19   PageID.52   Page 1 of 4




                 EXHIBIT A
Case 2:19-cv-11540-VAR-RSW ECF No. 6-2 filed 08/13/19                            PageID.53               Page 2 of 4

                                                                         U.S. Department of Homeland Security
                                                                         U.S. Citizenship and Immigration Services
 February 6, 2019                                                        California Service Center
                                                                         Laguna Niguel, CA 92607-0590




 EVELN PETRUS KEKA
 1464 BURRIS DR
 EL CAJON, CA 92019
                                                                         WAC0610852284

 RE: MANUALE HANNA MAROGEE SAKOO
 I-130, Petition for Alien Relative


                                                 DECISION

 This notice is in reference to the Petition for Alien Relative (Form I-130) filed by EVELN PETRUS
 KEKA on February 17, 2006.

 On December 3, 2018, this office received information that the petitioner is now deceased. The U.S.
 Citizenship and Immigration Services extends its sincerest condolences to all concerned.

 In accordance with 8 C.F.R. 205.1(a)(3)(i)(C), the approval of the petition is automatically revoked as
 of the date of its approval because the petitioner is deceased. All USCIS action in this matter is
 terminated as of the date of this notice. There is no appeal to this decision.

 However, if you are interested in requesting that the petition’s approval be reinstated, please refer to
 the following information and direct your response, along with a copy of this letter, to:

                             U.S. CITIZENSHIP AND IMMIGRATION SERVICES
                                ATTN: HUMANITARIAN REINSTATEMENT
                                            P.O. BOX 10130
                                     LAGUNA NIGUEL CA 92607-1013

 8 C.F.R. 205.1(a)(3)(i)(C)(2) provides for discretionary humanitarian reinstatement; however, a
 favorable discretionary decision is only warranted when compelling factors exist.

 Public Law 107-150 allows for the acceptance of an affidavit of support from another eligible sponsor
 if the original sponsor is deceased and the Secretary of Homeland Security [Attorney General] has
 determined for humanitarian reasons that the original sponsor’s classification petition should not be
 revoked. Although PL 107-150 allows another family member to take over the financial responsibility
 on a Form I-864, such legislation did not change the way we assess the factors when giving
 humanitarian consideration for the purpose of reinstating a petition’s approval following the death of
 the petitioner.

 In evaluating requests for humanitarian reinstatement of a petition, USCIS has traditionally considered
 the following factors:

       1. The impact of revocation on the family unit in the United States, especially on U.S. citizen or
          LPR relatives or other relatives living lawfully in the U.S.;

 CSCI130I130AU000009258385                           1 of 3                                                    www.uscis.gov
Case 2:19-cv-11540-VAR-RSW ECF No. 6-2 filed 08/13/19                          PageID.54       Page 3 of 4
          LPR relatives or other relatives living lawfully in the U.S.;
       2. The beneficiary’s advanced age or poor health;
       3. The beneficiary’s having resided in the U.S. lawfully for a lengthy period;
       4. The beneficiary’s ties to his or her home country; and
       5. Significant delay in processing the case after approval of the petition and after a visa number
          has become available, if the delay is reasonably attributable to the Government, rather than the
          alien.
       6. Family ties in the U.S- Although family ties in the U.S. are a major consideration, there is no
          requirement for the alien beneficiary to show extreme hardship to the alien, or to relatives
          already living lawfully in the U.S., in order for the approval to be reinstated.

 Any request will be deemed more persuasive when supported by corroborative documentary evidence.
 For example, a claim of poor health should be accompanied by a physician’s statement describing, in
 layman’s terms, the individual’s health. The Department of State’s visa availability lists are not
 considered a cause for an undue delay, as they are inherent to the immigration process. Further,
 evidence and/or information regarding any other humanitarian reason for petition reinstatement may
 be submitted for consideration.

 In addition to addressing the relevant factors above, please comply with the following:

 REQUEST FOR REINSTATEMENT: The principal beneficiary, Manuale Sakoo, must provide a
 signed statement requesting the humanitarian reinstatement of the approved petition. If the principal
 beneficiary is under the age of 14 years, his/her legal guardian may prepare and sign the request for
 reinstatement.

 PUBLIC CHARGE: One of the eligibility requirements for humanitarian reinstatement is evidence
 that the beneficiary will not become a financial burden to the U.S. Government in the event the petition
 is reinstated and he/she becomes a Lawful Permanent Resident. This can be done by complying with
 either of the two following options.

 Option 1 - Submit a Form I-864, Affidavit of Support Under Section 213 of the Act, properly prepared
 by a substitute sponsor who is related to the beneficiary in one of the following ways:

           Spouse,
           Parent,
           Mother-in-law or father-in-law,
           Child who is at least 18 years of age, son or daughter,
           Son-in-law or daughter-in-law,
           Brother or sister,
           Sister-in-law or brother-in-law,
           Grandparent,
           Grandchild or
           A legal guardian

 This form can be downloaded from the USCIS website at: www.uscis.gov.

 Along with the Form I-864, the beneficiary must submit documentary evidence to establish the familial
 relationship to the qualifying substitute sponsor. Such evidence would include the relevant birth
 certificates and/or marriage certificates issued by the appropriate civil authority, depending on the
 specific relationship. The beneficiary must also submit documentary evidence to establish that the
 substitute sponsor is either a citizen or lawful permanent resident of the U.S.



 CSCI130I130AU000009258385                             2 of 3                                      www.uscis.gov
Case 2:19-cv-11540-VAR-RSW ECF No. 6-2 filed 08/13/19                       PageID.55       Page 4 of 4
 Option 2 – Submit a Form I-864W, Intending Immigrant’s Affidavit of Support Exemption, reflecting
 the beneficiary’s qualifying 40 quarters of employment in the U.S., as acknowledged by the Social
 Security Administration. Under certain circumstances, past U.S. employment of the beneficiary’s
 spouse and/or parents may be credited toward the required 40 quarters. See the Form I-864W
 instructions for more information. This form can be downloaded from the USCIS website at:
 www.uscis.gov.

 After a thorough review of the response, a decision will be made. Please clearly reference and
 annotate the above file number on any response submitted.

 Sincerely,




 Kathy A. Baran
 Director
 Officer: AD0409




 CSCI130I130AU000009258385                         3 of 3                                         www.uscis.gov
